USDC IN/ND case 1:20-cv-00110-WCL-SLC document 3 filed 03/09/20 page 1 of 11


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF INDIANA
                              FORT WAYNE DIVISION


ADMIRAL INSURANCE COMPANY,                            )
                                                      )
                                                      )       CASE NO. 1:20-cv-110
                              Plaintiff               )
                                                      )
               v.                                     )
                                                      )
ONE RESOURCE GROUP CORPORATION,                       )
and CORY RECKARD,                                     )
                                                      )
                              Defendants              )



                      COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff, Admiral Insurance Company (“Admiral”), by counsel, for its Complaint for

Declaratory Judgment against Defendants One Resource Group Corporation, (“ORG”) and Cory

Reckard (“Reckard”) states:

                                     Nature of the Action

               This is an action seeking declaratory relief to determine a real, actual and justifiable

controversy among the parties with respect to their rights and obligations regarding a certain

insurance contract as more fully describe below.

                                The Parties and Jurisdiction

               Admiral is a corporation organized under the laws of the State of Delaware with a

principal place of business in Scottsdale, Arizona.

               ORG is a corporation organized under the laws of the State of Indiana with a

principal place of business in Roanoke, Indiana.
USDC IN/ND case 1:20-cv-00110-WCL-SLC document 3 filed 03/09/20 page 2 of 11


                  Cory Reckard is a resident and citizen of the State of Indiana, residing in Poneto,

Indiana.

                  This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§1332, as the amount in controversy exceeds the sum of $75,000, exclusive of costs and interest,

and this action is between citizens of different states.

                  Venue lies in this District pursuant to 28 U.S.C. § 1391(a).

                                              The Policy

                  ORG is the named insured on an “Insurance Agents and Brokers Professional

Liability Policy” issued by Admiral and bearing policy number EO 00004997701, having effective

dates at the time it was issued of September 1, 2019 to September 1, 2020 as stated therein

(hereafter “the Policy”).

                  A true and accurate copy of the Policy is attached as Exhibit A.

                  On November 26, 2019, a Cancellation Notice concerning the Policy was issued in

compliance with the terms of the Policy, cancelling the Policy effective December 29, 2019 as

stated therein.

                  Following the cancellation of the Policy, the effective dates of the Policy are from

September 1, 2019 to December 29, 2019 as stated therein.

                  The declarations to the Policy define ORG’s business as:

        [s]olely in the performance of professional services as licensed Life, Accident, and
        Health insurance agent/broker for others for a fee.

                  The Policy contains an Insuring Agreement section which provides, in part:

            I. INSURING AGREEMENTS

                  A. We will pay on behalf of the Insured those amounts which the Insured is
                     legally obligated to pay as damages caused by a professional incident taking
                     place within the policy territory and subsequent to the retroactive date and prior
                     to the expiration or termination date of this policy, for which a claim is first

                                                    2
USDC IN/ND case 1:20-cv-00110-WCL-SLC document 3 filed 03/09/20 page 3 of 11


              made against the Insured during the policy period and reported to us in writing
              during the policy period or any applicable extended reporting period, as
              described in Section VI Extended Reporting Period; provided that prior to the
              inception date of this policy, no Insured knew, nor could have reasonably
              foreseen, that the professional incident might result in a claim.
            B. We have the right and duty to defend any claim brought against the Insured
               seeking damages caused by a professional incident to which this insurance
               applies, including the right to appoint counsel to defend the Insured, and will
               do so even if any of the allegations of the claim are groundless, false or
               fraudulent. We may make such investigation of any claim as we deem
               expedient. Our right and duty to defend ends when we have exhausted the
               applicable Limits of Liability in the payment of damages and/or claim
               expenses, or have tendered the applicable Limits of Liability to a court of
               competent jurisdiction. We have no obligation or duty to defend any claim for
               which coverage is excluded hereunder or not otherwise afforded by this policy
               and we are not obligated to pay any claim expenses incurred by the Insured in
               the defense of any claim not covered by this policy.

           The Policy includes the following definitions:

         II. DEFINITIONS
                                         * * *
            E. Claim means:
               1. a written demand received for money or services by any Insured resulting
                  from a professional incident.

              2. service of suit against an Insured.

            Claim includes Related Claims. Related Claims means two or more Claims
            arising out of a Professional Incident or Professional Incidents that are logically
            or causally connected.
                                         ***

            G. Damages means a monetary and compensatory judgment, award or
               settlement, including punitive or exemplary damages to the extent such
               amounts are insurable as defined by applicable law and, or statute.
               However, damages shall not include:

               1. any damages, other than punitive or exemplary damages, which are a
                  multiple of compensatory damages, taxes or fees;

               2. amounts the Insured is required to pay or return as restitution;

               3. fines, penalties, sanctions, taxes or fees, other than punitive or exemplary
                  damages, assessed against the Insured;


                                            3
USDC IN/ND case 1:20-cv-00110-WCL-SLC document 3 filed 03/09/20 page 4 of 11


               4. judgments or awards arising from acts deemed uninsurable by law;

               5. fees or charges, including over-charges or cost overruns incurred by any
                  Insured;

               6. collecting fees of an Insured from a third party;

               7. the return of fees or other compensation paid to an Insured;

               8. non-pecuniary relief.

                                               ***
            P. Policy Period means the period from the inception date stated in the
               Declarations to the expiration date stated in the Declarations, or its earlier
               termination date, if any.

            Q. Professional Incident means:

               1. personal injury committed by the Insured in the rendering of or failure
                  to render professional services by the Insured or a person acting under
                  the Insured’s direction, control or supervision and for whose acts, errors
                  or omissions the Insured is legally liable; or

               2. a negligent act, error or omission in the rendering of or failure to render
                  professional services by the Insured or a person acting under the
                  Insured’s direction, control or supervision and for whose acts, errors or
                  omissions the Insured is legally liable.

              All professional incidents that are logically or causally connected will be
              deemed one professional incident that, for the purpose of determining
              coverage under this policy, occurred at the time of the earliest act, error or
              omission.

           R. Professional Services means services performed by an Insured for others
              involving specialized training, knowledge and skill while in the pursuit of the
              business stated in the Declarations.
                                          ***
           Section V of the Policy contains various exclusions, including the following:

                                           ***
           N. any claim based upon or arising out of, in whole or in part, directly or
              indirectly, liability you assume under any contract or agreement; however,
              this exclusion does not apply to liability you would have in the absence of
              such contract or agreement;

                                           ***

                                            4
USDC IN/ND case 1:20-cv-00110-WCL-SLC document 3 filed 03/09/20 page 5 of 11


              Q. Any claim based upon or arising out of, in whole or in part, directly or
                 indirectly, express warranties or guarantees;

              R. any claim based upon or arising out of, in whole or in part, directly
                 or indirectly, fee disputes;

                                                ***
              Y. any claim based upon or arising out of, in whole or in part, directly or
                  indirectly, investment advice or while acting as an investment
                  counselor, securities or investment broker or financial advisor, or
                  arising out of the failure to invest or the lack of performance of any
                  investment or from any variation in the market value of any investment,
                  or the sale of mutual funds or variable annuities; however, this
                  exclusion shall not apply to the sale of fixed annuity products related
                  to the Insured’s activities as a Life Insurance Agent.

              The Policy also includes an Amendatory Endorsement-Exclusions for Insurance

Agents and Brokers, which provides in part:


              In consideration of the premium charged, it is understood and agreed that
              Exclusion W. as shown under SECTION V. EXCLUSIONS is hereby
              deleted in its entirety and replaced with the following:

              W. any claim based upon or arising out of, in whole or in part, directly or
                 indirectly, a cease and desist order, insolvency, bankruptcy, licensing,
                 receivership, liquidation or inability to pay of any insurance company,
                 trust, organization, risk retention group, health maintenance
                 organization, preferred provider organization or other vehicle directly
                 or indirectly in which any Insured has placed or obtain insurance
                 coverage or placed the funds of a client or account; however, this
                 exclusion shall not apply to any claim arising out of a cease and desist
                 order, insolvency, bankruptcy, licensing, receivership, liquidation or
                 inability to pay of any insurance company guaranteed by a
                 governmental body or bodies or operated by a governmental body or
                 bodies (including but not limited to assigned risk plans, Joint
                 Underwriting Association’s, or Fair Plans) or any insurance company
                 rated B+ or better according to A.M. Best Ratings or any insurance
                 company rated A or better according to Demotech, Inc. at the time of
                 the place of such coverage.

                                                   ***

              The Policy also includes an Insurance Agents and Brokers Network Security and

Data Privacy Liability Endorsement, which provides in part:

                                               5
USDC IN/ND case 1:20-cv-00110-WCL-SLC document 3 filed 03/09/20 page 6 of 11


               No Defense Obligation for Excluded Claims
               For any claim made or suit brought which is excluded under the terms of
               this insurance, the Company shall not have the obligation to defend, adjust,
               investigate or pay any cost for investigation, defense, adjustment or attorney
               fees arising out of such claims.

                                 The Underlying Litigation

               On July 3, 2019, Plaintiffs Columbus Medical Equipment, Inc., Robert Jones and

Pamela Mulberry (collectively, “CME”) filed a Complaint (“CME Complaint”) against Defendant

Cory Reckard, in the Court of Common Pleas of Franklin County, Ohio, Case No. 19 CV 005430.

               The CME Complaint is comprised entirely of claims regarding alleged investment

advice and contains the following allegations:

         “the Defendant recommended that the Plaintiffs invest in promissory notes
          issued by Woodbridge Mortgage Investment Fund 3A, LLC, and Woodbridge
          Mortgage Investment Fund 4, LLC.”

         “Defendant specifically advised the Plaintiffs that the aforementioned
          promissory notes were safe and secure investments…”

         “[R]elying solely upon the recommendation of Defendant, on or about July 13,
          2017, CME purchased a promissory note issued by Woodbridge Mortgage
          Investment Fund 4, LLC…”

         “[R]elying solely upon the recommendation of Defendant, on or about July 26,
          2017, Pamela invested $100,000.00 in a promissory note issued by Woodbridge
          Mortgage Investment Fund 3A, LLC.”

         “Relying solely upon the recommendation of Defendant, on or about July 12,
          2017, Robert invested $100,000.00 in a promissory note issued by Woodbridge
          Mortgage Investment Fund 4, LLC.”

         “The Woodbridge Group of Companies, including the specific Woodbridge
          entities that issued the Promissory Notes purchased by Plaintiffs, filed for
          protection under the United States Bankruptcy Code on December 4, 2017.”

         “Plaintiffs have recovered virtually no portion of the $700,000.00 in principal
          that they collectively invested…”

         “The Woodbridge Group of Companies…have been alleged by various state
          securities regulators and the U.S. Securities and Exchange Commission to be


                                                 6
USDC IN/ND case 1:20-cv-00110-WCL-SLC document 3 filed 03/09/20 page 7 of 11


          classic “Ponzi schemes,” whereby an extraordinary amount of money from
          numerous investors was diverted illegally…”

          SECOND CAUSE OF ACTION – NEGLIGENT
          MISREPRESENTATION/NEGLIGENT INVESMENT[SIC] ADVICE

         “Defendant had a duty to Plaintiffs to disclose all of the risks associated with
          the investments he was recommending and/or undertaking on behalf of
          Plaintiffs.”

         “Defendant had a duty to recommend to Plaintiffs investments that were
          consistent with their stated investment objectives and risk tolerance.”

         “Defendant breached his duties…[by] the utterly irresponsible
          recommendation that they invest in completely illiquid securities issued by a
          corrupt enterprise.”

         “Plaintiffs explained to Defendant that they were interested in safe,
          conservative, income producing investments.”

         “Defendant, holding himself out to be an investment expert, advised Plaintiffs
          that he would recommend investments that were consistent with Plaintiffs’
          stated investment objectives…”

         “Plaintiffs agreed to have Defendant act as their investment advisor. Plaintiffs
          and Defendant thereby entered into an oral or implied contract whereby
          Defendant would provide investment advice…”

         “Defendant is in default of his contract with Plaintiffs inasmuch as the
          investments in the aforementioned promissory notes which he recommended
          were not safe or conservative but instead extremely risky and quickly exposed
          Plaintiffs’ principal to complete loss.”

(CME Complaint, ⁋⁋ 7-33)(emphasis added).

              A copy of the CME Complaint is attached hereto as Exhibit “B”.

              On October 8, 2019, Defendant Reckard denied allegations of CME, and filed a

Third-Party Complaint against ORG (“Third-Party Complaint”).

              In this Third-Party Complaint, Reckard alleges, among other things, that ORG was

responsible for providing the Woodbridge promissory notes, that ORG violated “its statutory,




                                                 7
USDC IN/ND case 1:20-cv-00110-WCL-SLC document 3 filed 03/09/20 page 8 of 11


fiduciary and contractual obligations to” Reckard, and that ORG is liable to indemnify Reckard

for all damages for which he is liable to CME as alleged in the CME Complaint..

                A copy of the Third-Party Complaint is attached hereto as Exhibit “C”.

                A coverage denial letter was issued by Admiral to ORG on October 31, 2019.

                            COUNT I: DECLARATORY JUDGMENT

                Admiral incorporates by reference the allegations of the preceding paragraphs as if

fully set forth herein.

                Under 28 U.S.C. § 2201, this Court may declare the rights and other legal relations

of the parties to this lawsuit with respect to the Policy.

                An actual controversy exists regarding whether the Policy provides coverage

concerning or related to the allegations against ORG in the Third-Party Complaint.

                The Defendants have the burden of establishing the provisions of any Policy which

they assert affords defense and/or indemnity from Admiral.

                The allegations contained in the CME Complaint against Reckard concern alleged

investment advice and/or alleged conduct as an “investment advisor”.

                The Third-Party Complaint of Reckard against ORG seeks (a) to hold ORG liable

for alleged investment advice, alleged conduct as an investment counselor, securities or investment

broker or financial advisor, and/or the lack of performance of any investment or from any variation

in the market value of any investment, or the sale of mutual funds or variable annuities; and (b) to

require ORG to indemnify Reckard regarding alleged investment advice, alleged conduct as an

investment counselor, securities or investment broker or financial advisor, and/or the lack of

performance of any investment or from any variation in the market value of any investment, or the

sale of mutual funds or variable annuities.



                                                   8
USDC IN/ND case 1:20-cv-00110-WCL-SLC document 3 filed 03/09/20 page 9 of 11


               The allegations against ORG in the Third-Party Complaint do not constitute a

professional incident under the Insuring Agreement of the Policy.

               Because the allegations in the Third-Party Complaint do not constitute a

professional incident under the Insuring Agreement of the Policy, Admiral does not owe any

defense or indemnity obligations concerning or related to the Third-Party Complaint.

               Further, the Policy does not apply to:

               Y. any claim based upon or arising out of, in whole or in part, directly
                  or indirectly, investment advice or while acting as an investment
                  counselor, securities or investment broker or financial advisor, or
                  arising out of the failure to invest or the lack of performance of any
                  investment or from any variation in the market value of any
                  investment, or the sale or mutual funds or variable annuities;
                  however, this exclusion shall not apply to the sale of fixed annuity
                  products related to the Insured’s activities as a Life Insurance
                  Agent.

               The Third-Party Complaint of Reckard against ORG is based upon and arises out

of alleged investment advice, alleged conduct as an investment counselor, securities or investment

broker or financial advisor, and/or the lack of performance of any investment or from any variation

in the market value of any investment, or the sale of mutual funds or variable annuities.

               Because the allegations in the Third-Party Complaint constitute a claim excluded

under Exclusion Y of the Policy, Admiral does not owe any defense or indemnity obligations

concerning or related to the Third-Party Complaint or any claims of Reckard.

               The allegations in the Third-Party Complaint are based upon or arise out of, in

whole or in part, directly or indirectly the Woodbridge Bankruptcy.

               Because the allegations in the Third-Party Complaint are based upon or arise out

of, in whole or in part, directly or indirectly the Woodbridge Bankruptcy, these allegations

constitute claims excluded under Exclusion W and Admiral does not owe any defense or indemnity

obligations concerning or related to the Third-Party Complaint or any claims of Reckard.
                                                 9
USDC IN/ND case 1:20-cv-00110-WCL-SLC document 3 filed 03/09/20 page 10 of 11


                In addition, the allegations in the Third-Party Complaint constitute a claim

excluded under Exclusions N, Q and/or R of the Policy.

                Because the allegations in the Third-Party Complaint constitute a claim excluded

under Exclusions N, Q and/or R of the Policy, Admiral does not owe any defense or indemnity

obligations concerning or related to the Third-Party Complaint or any claims of Reckard.

                The Insuring Agreement only affords coverage for “damages caused by a

professional incident taking place . . . subsequent to the retroactive date . . .” as stated therein.

                In any event, Admiral is not liable for any alleged damages sought in the CME

Complaint, and/or Reckard’s Third-Party Complaint which are not included in the Insuring

Agreement of the Policy.

                For the foregoing reasons, Admiral is entitled to a declaration from the Court that

Admiral does not owe any defense or indemnity obligations concerning or related to the Third-

Party Complaint or any claims of Reckard.

        WHEREFORE, Plaintiff Admiral Insurance Company, by counsel, requests that the Court

adjudicate and declare that:

        (a)     Admiral does not have any duty or obligation to defend or indemnify ORG

concerning or related to the Third-Party Complaint or any claims of Reckard;

        (b)     Admiral does not have any defense and/or indemnity obligations as a result of its

issuance of the Policy concerning or related to the Third-Party Complaint or any claims of

Reckard; and

        (c)     Admiral is entitled to such other relief which is appropriate in the premises.




                                                   10
USDC IN/ND case 1:20-cv-00110-WCL-SLC document 3 filed 03/09/20 page 11 of 11


                                   Respectfully submitted,

                                   FROST BROWN TODD LLC


                                   By: /s/ Dean R. Brackenridge
                                      Carrie G. Doehrmann, #16691-49
                                      Dean R. Brackenridge, ##18543-49
                                      Attorneys for Plaintiff, Admiral
                                      Insurance Company, a Berkley
                                      Company

FROST BROWN TODD LLC
201 N. Illinois St., Suite 1900
P.O. Box 44961
Indianapolis, IN 46244-0961
317-237-3800
Fax: 317-237-3900
cdoehrmann@fbtlaw.com
dbrackenridge@fbtlaw.com



0119409.0726306 4836-1959-5182v4




                                     11
